Exhibit 10.4 GUARANTY FEE AGREEMENT This Guaranty Fee Agreement (this “ Agreement ”) sets forth the terms of a guaranty fee arrangement entered into and made effective as of March 11, 2015 (“the Effective Date ”) by and between the Guarantors, as defined below, and Selectica, Inc., a Delaware corporation (the “ Company ” and, collectively with the Guarantors, the “ Parties ” and each a “ Party ”). RECITALS WHEREAS, pursuant to the Limited Guaranties, dated of even date herewith (the “ Guaranties ”), entered into by each of Lloyd I. Miller, III (“ Mr. Miller ”) and MILFAM II L.P. (together with Mr. Miller, the “ Guarantors ” and each a “ Guarantor ”), the Company and Bridge Bank, National Association (“ Lender ”), the Guarantors agreed to serve as limited guarantors of $2 million of the Company’s loan from Lender made pursuant to the Amended and Restated Business Financing Agreement, dated as of July 25, 2014, as amended (the “ Credit Agreement ”) between the Company and Lender, as such guaranteed amount may be reduced in accordance with the terms of the Guaranties (such guaranteed amount as is in effect on any specific date during the term of this Agreement, the “ Guaranteed Amount ”); WHEREAS, the Guaranties were entered into to satisfy certain conditions for Lender to lend additional funds to the Company under the Credit Agreement; and WHEREAS, the Guarantors have agreed to guarantee the payment obligations of the Company with respect to the Guaranteed Amount under the Credit Agreement, and in consideration thereof, the Company has agreed to pay the Guarantors an arm’s length guaranty fee, as described herein. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual promises hereinafter set forth, the Parties hereto agree as follows: 1.
